DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/21 has been entered.
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings filed on 9/21/18 are accepted.

Claim Objections
Claim 27 is objected to because of the following informalities:  claim 27, line 7, the term “tis” should be changed to – is--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-9, 13-14, 16, 19-23, 25, 28 and 30-31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The “trigger” recited in the claims are not described in the specification in such a way as to enable one skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to provide a specific structure of the “trigger” as now claimed. The “trigger means” recited on the specification and drawings is not provide enough structure to perform functions claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4, 8-9, 13-14, 16, 19-23, 25, 28 and 30-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claims 1-4, 8-9, 13-14, 16, 19, 22-28 and 30-31 recites “a trigger” and following the functions of the trigger; however, the claims fail to define what the “trigger” is so that the functions are performed.
b. Claims 20-21 are dependent on claim 1; therefore, inherit the deficiency of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13-14, 16, 19-23 and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdollahi (7,525,669) (of record).
Regarding claims 1, 3 and 22-23; figure 2 of Abdollahi below discloses a medical image acquisition device (10) comprising: a trigger (36) (column 5, lines 30-37) configured to acquire image information from a measurement camera (20) and to trigger (36), in dependence on image content of the image information (column 5, lines 12-37), forwarding of the image information to an evaluator (i.e., computer 26) for determining measurement results or an evaluation of the image information by an evaluator for determining measurement results (column 5, lines 12-53); wherein the trigger (36) is configured to detect when the image content has shifted (i.e., phase shifted) with respect to a reference image content (i.e., images captured and stored) by at least a predetermined shift or by more than a predetermined shift and to trigger (36) (column 6, lines 5-10), in dependence on the detection of a shift, forwarding of the image information or the evaluation of the image information by the evaluator for determining measurement results (figure 3 and column 5, line 54 through column 6, line 26).

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale



Regarding claim 4, Abdollahi teaches that the trigger (36) is configured to perform image analysis and to trigger the measurement output or the evaluation of the image information in dependence on the image analysis (column 6, lines 1-26).
Regarding claim 13, Abdollahi teaches that the trigger (86) is configured to evaluate elevation information or surface information (i.e., height) during the analysis of the image content (column 6, line 19-22).
Regarding claim 14, Abdollahi teaches that the trigger (86) is configured to consider image information captured from several different directions (i.e. different degrees in figure 3) or different direction of scanning in figure 11).
Regarding claim 16, Abdollahi teaches that the trigger (86) is configured to decide whether a result is output (column 5, lines 12-37).
Regarding claim 19, Abdollahi teaches that the trigger (36) is configured to detect, based on the image content of the image information, whether a region of interest (37) of the measurement object (22) can be measured or not and to trigger, in dependence thereon, forwarding of the image information or the evaluation of the image information by the evaluator (26) for determining measurement results (figures 2- 3).


Regarding claim 21, Abdollahi teaches that the apparatus is configured to scan an object (22) in the outdoor area (i.e., scene of the electronics manufacturing industry), to measure a travel path or to detect or measure a fault location (i.e., measuring dimensions of parts or checking integrity of assembly) (column 1, lines 21 - 34).
Regarding claim 30, applicant is noted that the language “based on an image content of the image information” recites in claim 30 is equivalent to “in dependence on image content of the image information” of claims 1 and 3 above and this limitation is taught by Abdollahi (see column 5, lines 12-37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdollahi.
Regarding claim 31, Abdollahi does not explicitly teaches the comparison on the basis of an evaluation of an image content of the image information.  However, it would have been obvious to one having ordinary skill in the art to replace the comparison of Abdollahi, for example, replace the image content of Abdollahi by an evaluation of an image content as now claimed for the same purpose of determining the measurement results. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.

Claims 8-9, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdollahi in view of Jia et al (7,545,516) (of record).
Regarding claims 8-9, 25 and 28; Abdollahi discloses all the features of the present invention except that the scanning source is a laser scanning source; however, such a feature is known in the art as taught by Jia et al.
Jia et al, from the same field of endeavor, discloses a three dimensional measurement method (abstract) in which the three dimensional of the object is measured using a scanning laser source and a camera (see figure 1 below). 

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the light source of Abdollahi by a laser source of Jia et al for the same purpose of measuring the three dimension of an object. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 8/24/21 have been fully considered but they are not persuasive.
a. Applicant's remarks, pages 16-17, argues that “Abdollahi fails to disclose that a trigger is configured to acquire image information from a measurement camera and to trigger in dependence on image content of the image information, forwarding of the image information to an evaluator for determining measurement results or an evaluation of the image information by an evaluator for determining measurement results”.
Applicant is noted that the present specification does not define what the “trigger” is; thus, any means that forming the functions as now claimed is considered as a “trigger”. Abdollahi teaches the use of a computer (26) and a position sensor/controller (36) to trigger imaging system (20) and illumination system (28) or illuminating projector (30) (figure 2 and column 5, lines 12-37). In addition, Abdollahi teaches the use of the computer and position sensor/controller for acquiring image information from a measurement camera (20) and to trigger, in dependence on image content of the image information (i.e., “the image acquisition is synchronized with position sensor/controller (36) such that images are taken at known, pre-defined intervals that correspond to a known, pre-defined fraction of a wavelength is equal to 1mm,...., then images will be taken at 0.25 mm intervals during scanning operation” (column 10, lines 1-8) and forwarding of the image information to an evaluator for determining measurement results or an evaluation of the image information by an evaluator for determining 
b. Applicant’s remarks, pages 18-19, argues that “it is very clear that there can be no triggering in dependence on the image content, because the image content cannot even be acquired before the illumination system 28 or the projector 30 are energized”. It is noted that the claimed language still read on the teachings of Abdollahi. For example, as understood, this limitation is taught by Abdollahi as mentioned above, the image content is acquired after the illumination system 28 (see figure 2), the trigger such as position sensor/controller (36) is synchronized with image acquisition (i.e., computer 26) for acquiring image information from camera (20) and the image information is forwarded to the an evaluator (i.e., within the computer 26) for computing the measurement results (i.e., height values) (figure 2 and column 10, lines 1-15).
c. Applicant’s remarks, page 20, argues that Abdollahi fails to disclose that a trigger is configured to detect when the image content has shifted with respect to a reference image content by at least a predetermined shift or by more than a predetermined shift. As mentioned above, Abdollahi teaches that the trigger (36) is configured to detect when the image content has shifted (i.e., phase shifted) with respect to a reference image content (i.e., images captured and stored) by at least a 
In view of the foregoing, it is believed that the rejections under 35 USC 102 and 103 are proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guehring et al (2011/0110572) discloses a system for dynamically improving medical image acquisition quality in which the images (11) is triggering by image processing (13) and image header analyzer (15) toward the evaluator (i.e., image analyzer 20), the image content is compared with the reference images in the database (17). However, Guehring does not clearly teach the use of a camera and step “the trigger is configured to detect when the image content has shifted with respect to a reference image content by at least a predetermined shift or by more than a predetermined shift and to trigger, in dependence on the detection of a shift, forwarding of the image information or the evaluation of the image information by the evaluator for determining measurement results”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            September 17, 2021